— In a proceeding pursuant to CPLR article 75 to stay arbitration, petitioner appeals from an order of the Supreme Court, Nassau County, dated April 3, 1975, which denied the application and directed the parties to proceed to arbitration. Order affirmed, with $20 costs and disbursements. Special Term properly reserved the resolution of all the issues in this controversy for the arbitrators (CPLR 7501; Matter of Wilaka Constr. Co. [N. Y. City Housing Auth.], 17 NY2d 195). Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.